J-A24025-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

MICHAEL SHOWERS

                            Appellant                    No. 3431 EDA 2015


          Appeal from the Judgment of Sentence November 2, 2015
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0012440-2013


BEFORE: BOWES, J., OTT, J., and SOLANO, J.

MEMORANDUM BY OTT, J.:                               FILED JANUARY 18, 2017

       Michael Showers appeals from the judgment of sentence imposed on

November 2, 2015, in the Court of Common Pleas of Philadelphia County.

On April 16, 2015, a jury convicted Showers of robbery.1             The court

sentenced him to a term of 25 to 50 years’ imprisonment as a third-strike

offender.2 On appeal, Showers raises weight and sufficiency claims, as well

as the court’s imposition of the recidivist statute. For the reasons below, we

affirm Showers’s judgment of sentence.

       The trial court set forth the facts as follows:

____________________________________________


1
    18 Pa.C.S. § 3701(a)(1)(ii).
2
  See 42 Pa.C.S. § 9714 (recidivism statute relating to sentences for second
and subsequent offenses).
J-A24025-16


     The Commonwealth called the complainant, Jigna Patel (“Patel”)
     as its first witness. Patel testified that she worked as a manager
     for Subway Restaurant at 330 Oregon Avenue and was working
     there on February 2, 2013. Patel further testified that, at around
     6:00 p.m. on that day, a man wearing a black scarf over his face
     came into the store and asked for cookies. Patel stated that, as
     she went towards the cookie rack next to her cash register, the
     man produced a gun and demanded $10 and $20 bills in her
     register. Patel stated that she gave the man the money and he
     told her to open the back door of the property. Patel testified
     that she told the man that there was not a back door to the
     property so the man ran out the front door.

            Patel testified that the man was wearing a white and gray
     hooded sweatshirt, blue jeans, and black sneakers. Patel further
     testified that, as the man was leaving the Subway, he bumped
     into a regular customer who was entering the store at the same
     time. Patel stated that the customer called the police and she
     talked to police roughly 20 minutes after the robbery occurred.
     Patel further stated that she could not see the gun the man was
     carrying nor could she describe what it looked like, but she saw
     the front of the gun. Patel described the robber as a white male,
     approximately 5’9” and 180 pounds. Patel further testified that
     the man was wearing a glove on his right hand only. Patel
     stated that she spoke with two female police officers at the
     scene, then talked to detectives and gave a written statement
     shortly thereafter. Patel further stated that she told detectives
     that she would not be able to recognize the person who robbed
     her because he had a black scarf wrapped around his face. Patel
     testified that the detectives showed her pictures of people, but
     she was unable to identify anyone.

           The Commonwealth called Officer Lynne Zirilli (“Zirilli”) as
     its next witness. Zirilli testified she had been a police officer in
     the 3rd District for 18 years and that, on February 2, 2013, she
     responded to a radio call for a robbery in progress at a Subway
     on 330 Oregon Avenue. Zirilli further testified that she and her
     partner received the call at approximately 6:07 p.m. and came
     into contact with Patel when they arrived at the scene. Zirilli
     stated that Patel seemed to be in shock and told them that she
     was robbed. Zirilli further stated Patel described the robber as a
     white male, approximately 5’8” tall with a heavy build and
     wearing a white and gray hooded sweatshirt with a black mask,
     dark colored jeans and latex gloves. Zirilli testified that she

                                    -2-
J-A24025-16


     relayed the description over police radio so other officers could
     check the area but nobody was stopped.

            The Commonwealth called Detective Neal Aitken (“Aitken”)
     as its next witness. Aitken testified that he was assigned to the
     South Detective Division and had been a detective since 1990.
     Aitken further testified that, on or about February 14 or 15,
     2013, he and Detective Michael McKenna (“McKenna”) went to
     the scene at 330 Oregon Avenue and recovered video from a
     custom car business in the area called Eargasm. Aitken stated
     that Eargasm was located in the building next to where the
     Subway was located. As the Commonwealth played the video
     recovered from Eargasm, Aitken testified that he saw a man run
     across the screen, that the image was significant as it was taken
     at the time immediately following the robbery and the person
     was wearing the same clothing as the robber. Aitken also stated
     that the person on the video ran west on the sidewalk adjacent
     to the Subway and then made a left turn and ran south on the
     2700 block of South Randolph Street.

            The Commonwealth called McKenna as its next witness.
     McKenna testified that he worked for the South Detective
     Division and that he investigated the robbery at 330 Oregon
     Avenue. The Commonwealth then played a surveillance video
     obtained from the Subway. McKenna testified that the unique
     two-toned sweatshirt the robber was wearing and the fact that
     the robber was wearing a single black glove on his right hand
     stood out to him as he watched the video. McKenna further
     testified that the sweater was an off-white or gray color with
     black and white stripes on the sleeves and across the chest and
     waist. The Commonwealth then played the surveillance video
     obtained from Eargasm. McKenna testified that he observed a
     person run southwest onto the 2700 block of Randolph Street
     and that the person had a limp or a hitch in his gait as though he
     was favoring his right foot.

            McKenna also testified that, near the beginning of the
     investigation, the police received an anonymous tip which led
     them to focus the investigation on [Showers]. McKenna further
     testified that, based upon the tip and his investigation to that
     point, he obtained a search warrant for [Showers’s] house at
     2732 Randolph Street on February 14, 2013 but did not recover
     any evidence from the house. McKenna stated that, after he
     executed the search warrant, he and Aitken returned to the

                                   -3-
J-A24025-16


     Subway to survey the area. McKenna further stated that Patel
     had mentioned that the robber wanted to go out the back door
     of the Subway and he wanted to see why the offender would
     have wanted to leave through the back door. McKenna testified
     that the back door led to a rear alleyway which ran between a
     shopping mall and the east side of Randolph Street.           He
     theorized that the robber could use the alley to access the 2700
     block of Randolph Street, at which time there would only be a
     short walk to [Showers’s] residence at 2732 South Randolph
     Street.

            McKenna testified that, on April 23, 2013, he was provided
     with a photograph from Whitman Check Cashing, located on the
     southwest corner of Randolph Street and Oregon Avenue, which
     showed [Showers] wearing a sweatshirt that looked identical to
     the one worn by the robber. McKenna further testified that he
     found a public Facebook profile under [Showers’s] name which
     had a photograph of [Showers] wearing a sweatshirt that was
     identical to the one worn by the suspect in the video. McKenna
     stated that, in the photograph taken from Whitman Check
     Cashing, [Showers] appeared to be resting the left side of his
     body on a crutch and that, when he had a chance to talk with
     [Showers], he noticed that [Showers] walked with a noticeable
     limp to his right foot. McKenna further stated that [Showers]
     told him that he had been in an auto accident and had pins in his
     right ankle.    McKenna testified that, from other photos of
     [Showers], he observed that [Showers] had a small tattoo on his
     right hand between his thumb and first finger but did not have
     any tattoos on his left hand. McKenna further testified that he
     showed Patel and Joseph Furia (“Furia”) a photo array of eight
     individuals including [Showers] but they were both unable to
     identify [Showers]. McKenna stated that, when he interacted
     with [Showers], he noticed that [Showers] was approximately
     5’9” tall and 225 pounds, which was consistent with the way
     Patel and Furia described the offender in the robbery.

           The Commonwealth then read a stipulation, by and
     between counsel, that Commonwealth Exhibit C-13 was a fair
     and accurate photo of a tattoo on [Showers’s] right hand and
     that the photo was taken on November 12, 2012. There was a
     further stipulation, by and between counsel, that Commonwealth
     Exhibit C-11 was provided by Whitman Check Cashing and that if
     Michael Angelo were called to testify, he would testify that he
     was the teller on November 13, 2012 when the photo was taken

                                   -4-
J-A24025-16


      by their surveillance, that the person who cashed a check during
      that transaction was [Showers], who cashed a check made out
      to him drawn on a check belonging to Norma Showers with the
      address of 2732 South Randolph Street. He would further testify
      that the photo was a fair and accurate photo of the transaction
      he witnessed on November 13, 2012.

             The Commonwealth called Furia as its next witness. Furia
      testified that he and his son went to the Subway at 330 Oregon
      Avenue at around 6:00 p.m. on February 2, 2013. Furia further
      testified that, as he walked through the door, a man wearing a
      scarf bumped into him and said, “I’m sorry” and “it’s cold out
      there.” Furia stated that he then walked up to the counter and
      the girl who was usually there was peeking out from the back of
      the store. Furia further stated that the man started running out
      of the door with a noticeable limp and ran towards Randolph
      Street. Furia testified that the woman told him that the man had
      taken all of her twenty dollar bills and so he went to look for the
      man but he was gone. Furia testified that he went next door and
      called the police for her as she was too scared to call the police
      on her own.

             Furia testified that they rode around the neighborhood with
      the police to see if they could find the man, but they were
      unable to do so. Furia further testified that McKenna later
      contacted him and had him look at a group of photographs, but
      he was unable to identify anyone that he had seen that night.
      Furia stated that the robber had the scarf over his face and his
      hat down so he could not see what he looked like. Furia further
      stated that the man had his hands in his pockets as he left. The
      Commonwealth then played the video surveillance obtained from
      the Subway restaurant.         Furia testified that he recognized
      himself and the man he bumped into on the video. Furia further
      testified that he went straight to the front counter after he
      bumped into the man and when he turned around the man
      started running with a limp.            After Furia testified, the
      Commonwealth rested.

            [Showers] stipulated, by and between counsel, that on
      May 21, 2012, [Showers] had surgery on his right ankle in which
      several pins were placed and that surgery occurred at Jefferson
      Hospital. After the stipulation, the defense rested.

Trial Court Opinion, 1/28/2016, at 2-7 (record citations omitted).

                                     -5-
J-A24025-16


       On May 30, 2013, the police arrested Showers and charged him with

robbery and possession of an instrument of crime (“PIC”). A two-day jury

trial began on April 15, 2015. The next day, the jury convicted Showers of

robbery and acquitted him of PIC.              On November 2, 2015, the trial court

sentenced Showers to a term of 25 to 50 years’ imprisonment on the third-

strike robbery charge. This appeal followed.3

       In Showers’s first argument, he claims the verdict was against the

weight and sufficiency of the evidence. Showers’s Brief at 12. Specifically,

Showers states, “The evidence, and the reasonable inferences drawn from

that evidence, do not prove beyond a reasonable doubt that [he] is guilty of

the robbery[.]” Id. at 13. He notes neither Patel nor Furia could positively

identify him as the robber. Id. Moreover, he asserts:

       The Commonwealth based most of its case on mere speculation
       since [Showers] owned a sweatshirt that was similar to the one
       worn by the offender, and detectives “theorized” that [Showers]
       planned the robbery and wished to leave out of the back door of
       the restaurant due to the proximately of the restaurant to his
       home. Sweatshirts are mass produced, so identification by
       detectives based on an article of clothing is insufficient to prove
       beyond a reasonable doubt that [Showers] committed the crime.
       To say that this particular sweatshirt was considerably unique in
       that it is not often that someone would come across another
       person wearing something similar is farfetched.


____________________________________________


3
   On December 1, 2015, the trial court ordered Showers to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
Showers filed a concise statement on December 18, 2015. The trial court
issued an opinion pursuant to Pa.R.A.P. 1925(a) on January 28, 2016.



                                           -6-
J-A24025-16


Id.    Additionally,    Showers   states    it   was   not   reasonable      for   the

Commonwealth to assume Showers wore a black glove, as seen on the store

video, to cover up a small tattoo on his right hand, because Patel testified

the perpetrator wore a latex glove on the one hand. Id. Lastly, Showers

points out that a search warrant was issued for his home and no evidence

was recovered. Id.

      As a prefatory matter, we note that in framing his issue as a challenge

to the weight and sufficiency of the evidence, Showers conflates two unique

claims into one argument. As the Commonwealth notes, “Challenges to the

sufficiency of the evidence and the weight of the evidence are distinct

inquiries that must be separately briefed and analyzed; an argument as to

one   may   not   simply   incorporate     the   argument    as   to   the    other.”

Commonwealth’s Brief at 10, citing Commonwealth v. Birdseye, 637 A.2d
1036, 1039-1040 (Pa. Super. 1994), aff’d, 670 A.2d 1124 (Pa. 1996), cert.

denied, 518 U.S. 1019 (1996). Furthermore, Showers never preserved his

weight-of-the-evidence claim with the trial court either orally at any time

before sentencing, by written motion, or in a post-sentence motion, and he

did not include the issue in his concise statement.               See Pa.Crim.P.

607(A)(1)-(3); see also Pa.R.A.P. 1925(b). Therefore, Showers has waived

his weight claim.      Commonwealth v. Lofton, 57 A.3d 1270, 1273 (Pa.

Super. 2012), appeal denied, 69 A.3d 601 (Pa. 2013) (“Failure to properly

preserve the claim will result in waiver, even if the trial court addresses the


                                     -7-
J-A24025-16


issue in its opinion.”); see also Pa.R.A.P. 1925(b)(4)(vii) (“Issues not

included in the Statement and/or not raised in accordance with the

provisions of this paragraph (b)(4) are waived.”).

      With respect to Showers’s argument in terms of a sufficiency

challenge, we are guided by the following:

      The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder.     In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.          Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      finder of fact while passing upon the credibility of witnesses and
      the weight of the evidence produced, is free to believe all, part
      or none of the evidence.

Commonwealth v. Melvin, 103 A.3d 1, 39-40 (Pa. Super. 2014) (citation

omitted), appeal denied, 112 A.3d 651 (Pa. 2015).

      Showers’s argument focuses largely on an allegation that the evidence

failed to identify him as the robber in question. To this extent, we are also

guided by the following:

      “[E]vidence of identification need not be positive and certain to
      sustain a conviction.” Although common items of clothing and
      general physical characteristics are usually insufficient to support

                                     -8-
J-A24025-16


      a conviction, such evidence can be used as other circumstances
      to establish the identity of a perpetrator.          Out-of-court
      identifications are relevant to our review of sufficiency of the
      evidence claims, particularly when they are given without
      hesitation shortly after the crime while memories were fresh.
      Given additional evidentiary circumstances, “any indefiniteness
      and uncertainty in the identification testimony goes to its
      weight.”

Commonwealth v. Orr, 38 A.3d 868, 874 (Pa. Super. 2011) (en banc)

(internal citations omitted), appeal denied, 54 A.3d 348 (Pa. 2012).

      Robbery is defined, in relevant part, as follows:

      (1) A person is guilty of robbery if, in the course of committing
      a theft, he:

                                       …

         (ii) threatens another with or intentionally puts him in
         fear of immediate serious bodily injury[.]

18 Pa.C.S. § 3701(a)(1)(ii).     “An act shall be deemed ‘in the course of

committing a theft’ if it occurs in an attempt to commit theft or in flight after

the attempt or commission.” 18 Pa.C.S. § 3701(a)(2). Moreover,

      “[t]he evidence is sufficient to convict a defendant of robbery
      under this section if the evidence demonstrates aggressive
      actions that threatened the victim’s safety. The court must
      focus on the nature of the threat posed by an assailant and
      whether he reasonably placed a victim in fear of immediate
      serious bodily injury. Additionally, this Court has held that the
      threat need not be verbal.” Commonwealth v. Jannett, 58
A.3d 818, 822 (Pa. Super. 2012) (citations and internal
      quotations omitted).      “Serious bodily injury” is defined as
      “[b]odily injury which creates a substantial risk of death or which
      causes serious, permanent disfigurement, or protracted loss or
      impairment of the function of any bodily member or organ.” 18
      Pa.C.S.A. § 2301. “When determining whether a victim has
      been placed in fear of serious bodily injury, this Court uses an
      objective standard; therefore, [the victim’s] subjective state of


                                      -9-
J-A24025-16


     mind during the robbery is not dispositive.” Commonwealth v.
     Kubis, 978 A.2d 391, 398 (Pa. Super. 2009) (concluding that
     the nature of appellant’s threat to stab the victim was such that
     a reasonable person in the victim’s position would fear for his life
     or safety even though no knife was physically produced during
     robbery).

Commonwealth v. Valentine, 101 A.3d 801, 807 (Pa. Super. 2014),

appeal denied, 124 A.3d 309 (Pa. 2015).

     Here, the trial court found the following:

            In the case at bar, the evidence presented at trial was
     sufficient to find [Showers] guilty of robbery. Patel testified that
     a man wearing a white and gray hooded sweatshirt and a glove
     on his right hand came to her Subway Restaurant on 330 Oregon
     Avenue at around 6:00 p.m. on February 2, 2013, pointed a gun
     at her, and demanded the $10 and $20 bills from her cash
     register. Patel further testified that she gave the man the
     money and then he left through the front door. Patel stated that
     the man was approximately 5’9” tall and weighed approximately
     180 pounds. Furia testified that, as he entered the Subway with
     his son at around 6:00 p.m., he bumped into a man leaving
     through the front door. Furia further testified that the man then
     ran out the door with a noticeable limp and Patel told him that
     the man had taken her $20 bills. Aitken testified he recovered
     surveillance footage from an adjacent business which showed a
     man wearing the same type of clothing as the robber [who had]
     run onto 2700 South Randolph Street. McKenna testified that he
     obtained photographs of [Showers] from Whitman Check
     Cashing and [Showers’s] public Facebook profile which showed
     [Showers] wearing the same unique gray and white hooded
     sweatshirt worn by the robber. McKenna further testified that he
     noticed on the surveillance footage that the robber walked with a
     noticeable limp in his right foot and that [Showers] had a
     noticeable limp in his right foot due to an auto accident.
     McKenna stated that the back door of the Subway property led
     to the 2700 block of South Randolph Street, which was only a
     short walk to [Showers’s] residence at 2732 South Randolph
     Street. McKenna further stated that [Showers] had a small
     tattoo on his right hand and that he matched the height and
     weight of the description given by Patel and Furia. Thus, when
     afforded all favorable inferences from this evidence, the

                                    - 10 -
J-A24025-16


      Commonwealth proved that [Showers] pointed a firearm at Patel
      in the course of taking $10 and $20 bills from her and that he
      placed her in mortal fear of deadly injury when he did so. Thus,
      the evidence presented at trial was sufficient to find [Showers]
      guilty of robbery.

Trial Court Opinion, 1/28/2016, at 9-10.

      Notwithstanding the lack of any positive identification by Patel or

Furia, our review of the entire record, in the light most favorable to the

Commonwealth as the verdict winner, and drawing all reasonable inferences

therefrom, confirms our accord with the trial court’s decision.            The

Commonwealth        presented   sufficient   circumstantial   evidence    that

demonstrated Showers was the perpetrator, and he placed Patel in fear of

serious bodily injury when he pointed a gun and asked for money, including:

(1) the video surveillance footage; (2) the pictures of Showers from the

Whitman Check Cashing and Facebook page wearing the same clothing as

the robber; (3) the visible limp on the right foot that both Showers and the

robber had; and (4) the location of the Subway in relation to Showers’s

residence.    We emphasize the facts and circumstances established by the

Commonwealth need not preclude every possibility of innocence.            See

Melvin, supra.       Therefore, even if Showers’s sweatshirt was “mass

produced” as he alleges, it still is identical to the one the robber was

wearing.     Furthermore, Showers ignores the distinct fact that he and the

robber were both observed limping on the right foot side. Lastly, we note

“any indefiniteness and uncertainty in the identification testimony goes to its


                                    - 11 -
J-A24025-16


weight,” Orr, 38 A.3d at 874, which is an argument that Showers has

waived for failure to properly preserve.4 Accordingly, Showers’s sufficiency

claim fails.

       In his final argument, Showers complains the trial court erred when it

sentenced him to a third-strike offense because of the insufficiency of the

evidence.      Showers’s Brief at 14.      He merely states, “It cannot be proven

beyond a reasonable doubt that [he] was responsible for this robbery, so the

sentence should be vacated and a new trial granted.” Id.

       Because we find there was sufficient evidence to support Showers’s

robbery conviction as discussed supra, his argument fails. Nevertheless, it

also bears mentioning the following:

       The issue of the proper interpretation of the mandatory
       minimum sentencing provisions of 42 Pa.C.S.A. § 9714, the
       statute at issue in this case, has been held to implicate the
       legality of the sentence imposed.          Commonwealth v.
       Ausberry, 891 A.2d 752, 754 (Pa. Super. 2006) (citation
       omitted). A “defendant or the Commonwealth may appeal as of
       right the legality of the sentence.” Ausberry, 891 A.2d at 754;
       see also 42 Pa.C.S.A. § 9781(a).

       The scope and standard of review applied to determine the
       legality of a sentence are well established. If no statutory
       authorization exists for a particular sentence, that sentence is
       illegal and subject to correction. Commonwealth v. Johnson,
       2006 Pa. Super. 265, ¶ 15, 910 A.2d 60, 66, 2006 WL 2729492.
____________________________________________


4
   Additionally, to the extent Showers argues the color of the glove that the
robber was wearing varied with respect to Patel’s testimony and the store
video, and no evidence of the robbery was found during a search of his
home, we find these assertions of no consequence since there was an
abundance of other circumstantial evidence to establish he was the robber.



                                          - 12 -
J-A24025-16


     An illegal sentence must be vacated. Johnson, 2006 Pa. Super.
265, at ¶ 15, 910 A.2d at 66. In evaluating a trial court’s
     application of a statute, our standard of review is plenary and is
     limited to determining whether the trial court committed an error
     of law. Id., 2006 Pa. Super. 265 at ¶ 15, at 66.

Commonwealth v. Leverette, 911 A.2d 998, 1001–1002 (Pa. Super.

2006).

     The statute provides, in pertinent part, as follows:

     § 9714. Sentences for second and subsequent offenses

     (a) MANDATORY SENTENCE.—
                                      …

     (2) Where the person had at the time of the commission of the
     current offense previously been convicted of two or more such
     crimes of violence arising from separate criminal transactions,
     the person shall be sentenced to a minimum sentence of at least
     25 years of total confinement, notwithstanding any other
     provision of this title or other statute to the contrary. Proof that
     the offender received notice of or otherwise knew or should have
     known of the penalties under this paragraph shall not be
     required. Upon conviction for a third or subsequent crime of
     violence the court may, if it determines that 25 years of total
     confinement is insufficient to protect the public safety, sentence
     the offender to life imprisonment without parole.

42 Pa.C.S. § 9714(a). Moreover,

     [t]he sentencing court, prior to imposing sentence on an
     offender under subsection (a), shall have a complete record of
     the previous convictions of the offender, copies of which shall be
     furnished to the offender. If the offender or the attorney for the
     Commonwealth contests the accuracy of the record, the court
     shall schedule a hearing and direct the offender and the attorney
     for the Commonwealth to submit evidence regarding the
     previous convictions of the offender.        The court shall then
     determine, by a preponderance of the evidence, the previous
     convictions of the offender and, if this section is applicable, shall
     impose sentence in accordance with this section.


                                    - 13 -
J-A24025-16


42 Pa.C.S. § 9714(b).

       Here, the trial court found the following:

             In the case at bar, this Court did not err when it sentenced
       [Showers] to robbery as a third-strike. As [Showers’s] court
       summary readily showed, [Showers] previously had been
       convicted of two crimes of violence in Pennsylvania. On March
       18, 1993, [Showers] pled guilty to robbery as a first-degree
       felony at docket CP-51-CR-0934001-1992. On April 23, 2008,
       [Showers] pled guilty to burglary as a first-degree felony on
       docket CP-51-CR-0013390-2007. Thus, [Showers] had two prior
       convictions for crimes of violence arising from separate criminal
       transactions. Consequently, this Court did not err when it found
       that his instant conviction for robbery as a first-degree felony
       was a third-strike conviction and accordingly sentenced him to
       25 to 50 years state incarceration.

Trial Court Opinion, 1/28/2016, at 13.

       We agree with the court’s findings, and note Showers does not

challenge the status of his two prior convictions or his present conviction as

crimes of violence.5 Accordingly, his legality of sentence claim is unavailing.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/18/2017
____________________________________________


5
   We note the pre-sentence investigation was not included in the certified
record; however, as stated above, Showers does not take issue with these
prior convictions.



                                          - 14 -